11/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 21-0325


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

AUSTIN ALLEN MILLARD,

            Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 11 2022, within which to prepare, file, and serve its

response brief.




BF                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         November 9 2022